Citation Nr: 1040569	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and mother


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2005, the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of that hearing is on file.  
The Board remanded the case in January 2006 and April 2009.  


FINDINGS OF FACT

The preponderance of probative evidence supports a finding that 
schizophrenia was manifested during the Veteran's active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for entitlement to service connection for schizophrenia have been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.


Governing Law and Regulation

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  The term "psychosis" includes schizophrenia.  See 38 
C.F.R. § 3.384.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran's service records reveal that at an April 1987 
enlistment examination he was clinically evaluated as 
psychiatrically normal.  In March 1989, he was released from 
service after a determination that he had a diagnosis of chronic 
schizophrenia.  This disorder was determined to have existed 
prior to service, and not to have been aggravated by service.  
Based on this record an August 1989 rating decision denied 
entitlement to service connection for schizophrenia.  

In January 2004, the Veteran petitioned to have the case 
reopened.   That claim was denied in a June 2004 rating decision.  
The Veteran appealed stating that although he was medically 
discharged for schizophrenia as a pre-existing condition, there 
was no treatment or evidence of the condition prior to service.  
Again, the Veteran's entrance examination was negative for any 
psychiatric disorder at enlistment.  The Veteran appealed, and 
the matter was remanded by the Board in January 2006 for records 
and an examination to determine if Veteran's psychiatric 
condition preexisted service.

The Veteran was afforded a VA examination in May 2007, with 
review of this examination and the available records in August 
2007 and September 2008.  In the May 2007 examination, the 
examiner after a full review of the treatment records, the claims 
file, and a thorough examination diagnosed the Veteran with 
chronic undifferentiated schizophrenia.  The examiner opined that 
there was no credible evidence that the disorder existed prior to 
the Veteran's military service.  The examiner noted that the 
Veteran was first diagnosed with schizophrenia while in the 
military and had been in treatment since.  

In August 2007 the same examiner reviewed the file and evidence 
again and noted that when examining the veracity of the statement 
that the Veteran was hearing voices in the seventh grade, he 
interviewed the appellant and his mother, and reviewed the 
information available to the military doctor at the time of the 
evaluation.  The examiner reported that there were school records 
and transcripts in the file that showed that the Veteran obtained 
adequate grades and was active in sports and extracurricular 
activities.  The examiner found no evidence that the Veteran was 
hearing voices or having any impairment in functioning beginning 
in the seventh grade.  The examiner opined that if the Veteran 
had been hearing voices in the seventh grade, there should have 
been behavioral disintegration evidenced by a decrease in school 
functioning.  The examiner noted further that the Veteran denied 
hearing voices in the seventh grade and his mother stated that he 
never told her that he was hearing voices as a child.  The 
examiner opined that because the records state that the Veteran 
was a "highly disturbed individual with problems with reality 
testing and delusional testing," and because he had chronically 
been a bad historian, the opinion of the military provider was in 
error and there was no adequate evidence that the Veteran heard 
voices in the seventh grade.  

In September 2008, the examiner was requested to provide yet 
another opinion of his previous examination after additional 
service treatment records were received.  In this opinion he 
stated that upon further review of the evidence he believed that 
the Veteran's psychiatric condition existed prior to service and 
was not aggravated by military service.  The examiner further 
noted that there was not enough evidence to support an opinion 
that the condition was aggravated in any way by service because 
the natural progression of the condition is that psychotic 
symptoms worsen over time.  The examiner further opined that 
whether the Veteran served in the military or not the course of 
the illness and worsening of his symptoms in the Veteran's early 
20s would have been expected.



Analysis

In April 2009, the Board reopened the claim of entitlement to 
service connection for a psychiatric disorder.  The Board then 
remanded the case for a de novo review by the RO.  Thereafter, 
the RO continued to deny the claim.   

The Board finds that the evidence is at least in equipoise, and 
as such, entitlement to service connection for schizophrenia is 
warranted.  

The examiner who provided opinions on the issue provided two 
opinions in favor and one against the Veteran's claim of 
entitlement to service connection.  The Board finds that the May 
2007 and August 2007 opinions provided a clearer foundation and 
basis for their opinions than the September 2008 opinion.  The 
examiner discussed specific examples of evidence from the 
Veteran's history and gave very specific reasons in the May and 
August 2007 opinions of why he believed the appellant's 
schizophrenia had its onset in service.  In contrast, the 
September 2008 opinion was based on new service medical records, 
and the examiner did not thoroughly explain why those records 
clearly and unmistakably show that the disorder existed prior to 
enlistment.  The documents that the examiner listed as being 
reviewed are all documents that were reviewed for the previous 
examinations.

The Veteran was sound at enlistment.  He was able to complete 
boot camp, and almost two years of active duty service.  The May 
2007 examination and the August 2007 opinion are of more 
probative value than the September 2008 opinion.  Given that 
fact, and the fact that in order to rebut the presumption of 
soundness at service entry, there must be clear and unmistakable 
evidence showing that the disorder preexisted service and clear 
and unmistakable evidence that the disorder was not aggravated by 
service, 38 U.S.C.A. § 1111 (2002); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), service connection is warranted. 



ORDER

Entitlement to service connection for schizophrenia is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


